 
COLLATERAL ASSIGNMENT OF 510(k) RIGHTS
 
THIS ASSIGNMENT is made as of the 15th day of July, 2011, by Alliqua Biomedical,
Inc., a Delaware corporation (the “Licensee”), whose address is c/o AquaMed
Technologies, Inc., an AlliquaTM Company, 850 Third Avenue, Suite 1801, New
York, NY 10022, in favor of Noble Fiber Technologies, LLC, a Pennsylvania
limited liability company, successor by merger to Noble Fiber Technologies, Inc.
(the “Licensor”), whose address is 300 Palm Street, Scranton, PA 18505.
 
Recitals
 
The Licensor and the Licensee have executed an Exclusive License Agreement (as
amended or restated from time to time, the “License Agreement”) of even date
herewith. Pursuant to the provisions of the License Agreement, the Licensor
shall transfer to Licensee, all of Licensor's right, title and interest in the
following 510(k) clearances (collectively, together with all amendments,
renewals, restatements, and replacements thereto, the “FDA Clearances”):
 
KO40019 - Silverseal Hydrogel Wound Dressing
KO33900 - Silverseal Hydrocolloid Wound Dressing
 
To secure the Licensee's obligations under the License Agreement, the Licensee
has agreed to secure such obligations in accordance with the provisions of this
Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the Borrower hereby agrees as follows:
 
1. Assignment. To secure the timely payment and performance of the Licensee's
obligations under the License Agreement, the Licensee hereby assigns, grants and
conveys unto the Licensor, and gives the Licensor security interest in, all of
the Borrower's right, title and interest in, under and to the FDA Clearances.
 
2. Obligations Secured. This Assignment creates a security interest in the FDA
Clearances which secures payment and performance of all obligations of any kind
now or hereafter due from the Licensee to the Licensor under the License
Agreement.
 
3. Representations of Licensee. The Licensee represents and warrants, as of the
execution date and for so long as this Assignment is in effect, shall continue
to represent and warrant at all times, that:
 
(a) Upon the transfer of the FDA Clearances from the Licensor to the Licensee,
the Licensee shall be the owner of the FDA Clearances free and clear of all
claims, liens, encumbrances and security interests granted by Licensee, except
as created hereby.
 
(b)      The Licensee is authorized to enter into the transactions contemplated
herein
 
(c)      The Licensee's principal place of business and chief executive office
is at the location set forth above.
 
4. Covenants of Licensee. The Licensee, for itself and for its successors and
assigns, covenants that:
 
(a)      It will not sell, assign, endorse, encumber or transfer the FDA
Clearances to any person other than the Licensor.
 
(b)      It will not, without in each case having obtained the prior written
consent of the Licensor directly or indirectly consent to amend, modify, cancel,
terminate, waive defaults or performance under, fail to enforce or accept any
surrender of the FDA Clearances.
  
 
 

--------------------------------------------------------------------------------

 
 
(c)      It will perform and observe, or cause to be performed and observed, all
of the terms, covenants, and conditions on its part to be performed and observed
with respect to the FDA Clearances.
 
(d)      It will defend the FDA Clearances against the claims of all persons,
and it will keep the FDA Clearances free from all claims and security interests.
 
(e)      It will promptly notify the Licensor in writing of any change in the
address or name of the Borrower.
 
(f)      It will pay all taxes, assessments and other charges of any nature
which may be levied or assessed against the FDA Clearances.
 
(g)      It will immediately notify the Licensor of any default hereunder or
under the FDA Clearances.
 
5.  Default. Any termination of the concurrently executed License Agreement
shall constitute an “Event of Default” hereunder.
 
6.  Remedies.
 
(a)      Upon the occurrence of any Event of Default, the Licensor's rights with
respect to the FDA Clearances shall be those of a secured party under the
Uniform Commercial Code and any other applicable law in effect from time to
time. The Licensor shall also have any additional rights granted herein and in
the License Agreement.
 
(b)      Upon the occurrence of an Event of Default, the Licensor may transfer
the FDA Clearances into the Licensor's name, and the Licensee irrevocably
appoints the Licensor as the Licensee's attorney-in-fact to execute any such
documents required for any transfer of the FDA Clearances.
 
(c)      The Licensee shall pay all costs and expenses incurred by the Licensor
in enforcing this Assignment, and realizing upon the FDA Clearances.
 
7.  Miscellaneous.
 
(a)      The Licensee authorizes the Licensor to file any financing statements
relating to the FDA Clearances (without the Licensee's signature thereon) which
the Licensor deems appropriate to reflect the security interest granted herein.
 
(b)      The Licensor shall have no obligation to take and the Licensee shall
have the sole responsibility for taking any steps to preserve rights against all
prior parties to any portion of the FDA Clearances.
 
(c)      Waiver of or acquiescence by the Licensor of any default by the
Licensee, or failure of the Licensor to insist upon strict performance by the
Licensee of any agreements in this Assignment, shall not constitute a waiver of
any subsequent or other default or failure, whether similar or dissimilar.
 
(d)      The rights and remedies of the Licensor under this Assignment are
cumulative and are not in lieu of, but are in addition to any other rights or
remedies which the Licensor shall have under the License Agreement, or at law or
in equity, and may be exercised singularly or concurrently. In the event of any
conflict between the terms hereof and of the License Agreement, the agreement
giving greater rights or benefits to the Licensor shall govern.
 
 
2

--------------------------------------------------------------------------------

 
 
(e) The terms “Licensor” and “Licensee” shall be construed to include the heirs,
personal representatives, successors and assigns thereof. The gender and number
used in this Assignment are used as a reference term only and shall apply with
the same effect whether the parties are of the masculine or feminine gender,
corporate or other form, and the singular shall likewise include the plural.


(f) If any term of this Assignment, or the application thereof to any person or
circumstances, shall, to any extent, be invalid or unenforceable, the remainder
of this Assignment, or the application of such term to persons or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby, and each term of this Assignment shall be valid and
enforceable to the fullest extent permitted by law.


(g) Any notice, demand, request, or other communication given hereunder or in
connection herewith (hereinafter “Notices”) shall be deemed sufficient if in
writing and sent by registered or certified mail, postage prepaid, return
receipt requested, addressed to the party to receive such Notice at its address
first set froth above or at such other address as such party may hereafter
designate by Notice given in like fashion. Notices shall be deemed given when
mailed.


(h) This Assignment may not be amended, modified or changed, nor shall any
waiver of any provision hereof be effective, unless by an instrument in writing
and signed by the party against whom enforcement of any waiver, amendment,
change, modification or discharge is sought.


(i) This Assignment shall be construed and enforced in accordance with the laws
of the State of New York.
 
IN WITNESS WHEREOF, this Assignment has been duly executed and acknowledged by
the Licensor as of the day and year first above written.
 

 
NOBLE FIBER TECHNOLOGIES, LLC
      /s/ James Walsh   Print Name:
James Walsh
  Its: Manager

 

 
ALLIQUA BIOMEDICAL, INC.
      /s/ Richard Rosenblum   Print Name: Richard Rosenblum   Its: President

 
 
 
3

--------------------------------------------------------------------------------

 